SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1172
CA 13-00498
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF THE ESTATE OF ROBYN R. LEWIS,
DECEASED.
-----------------------------------------------
JAMES ROBERT SIMMONS, PETITIONER-RESPONDENT;
                                                                    ORDER
MEREDITH M. STEWART, RONALD L. LEWIS, RONALD L.
LEWIS, II, AND JONATHAN K. LEWIS,
OBJECTANTS-APPELLANTS.
(APPEAL NO. 3.)


WITTENBURG LAW FIRM, LLC, SYRACUSE, D.J. & J.A. CIRANDO, ESQS.
(ELIZABETH deV. MOELLER OF COUNSEL), FOR OBJECTANTS-APPELLANTS.

MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (JULIAN B. MODESTI OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an amended decree of the Surrogate’s Court, Jefferson
County (Peter A. Schwerzmann, S.), entered June 4, 2012. The amended
decree dismissed the objections to the petition for probate and
admitted to probate the last will and testament of Robyn R. Lewis,
deceased, executed July 15, 1996.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779).




Entered:   January 3, 2014                        Frances E. Cafarell
                                                  Clerk of the Court